Name: Commission Regulation (EC) No 2182/1999 of 14 October 1999 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|31999R2182Commission Regulation (EC) No 2182/1999 of 14 October 1999 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector Official Journal L 267 , 15/10/1999 P. 0021 - 0022COMMISSION REGULATION (EC) No 2182/1999of 14 October 1999amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Articles 52(3) and 55(8) thereof,Whereas:(1) In the light of experience gained in recent wine years, provision should be made to make it possible for special measures taken by the Commission where applications are submitted for abnormal quantities to be adjusted for the category of product and the zone of destination. Furthermore, since experience has also shown that some operators have lodged applications for speculative reasons for quantities far exceeding their requirements and as this practice is liable to damage operators who apply only for the quantities they really need, the quantity that individual exporters can apply for should be limited to the quantity available for each period as referred to in Article 1a(1) of Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine sector products(3), as last amended by Regulation (EC) No 2098/1999(4). Certain other technical provisions of the abovementioned Regulation should accordingly be amended, as should Commission Regulation (EEC) No 3388/81 of 27 November 1981 laying down special detailed rules in respect of import and export licences in the wine sector(5), as last amended by Regulation (EC) No 1351/97(6).(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1685/95 is hereby amended as follows:1. The following paragraph is added to Article 1a: "4. Operators may make a single application per period as referred to in Article 7(1)(a) and per zone of destination as referred to in Article 3(4a). Applications may cover a maximum of 30000 hl."2. The following paragraph is added to Article 3: "4a The measures provided for in paragraphs 3 and 4 may be adjusted for the category of products and the zone of destination. Such zones of destination shall be as follows: (1) Africa; (2) Asia and Oceania; (3) Eastern Europe, including the CIS countries; and (4) Western Europe."3. The following sentence is added to Article 7(2): "Notifications as provided for in paragraph 1(a) to (d) must also specify the zone of destination as referred to in Article 3(4a)."Article 2The last subparagraph of Article 2(2) of Regulation (EEC) No 3388/81 is hereby replaced by the following: "Section 7 of export licence applications and of licences shall show the country of destination or the zone of destination as referred to in Article 3(4a) of Regulation (EC) No 1685/95. At the request of the party concerned, the country of destination may be replaced by another country belonging to the same zone of destination."Article 3This Regulation shall enter into force on 15 October 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 161, 12.7.1995, p. 2.(4) OJ L 257, 2.10.1999, p. 6.(5) OJ L 341, 28.11.1981, p. 19.(6) OJ L 186, 16.7.1997, p. 5.